Citation Nr: 1518382	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  11-22 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to have medical expenses incurred from 2008 and 2009 counted for death pension benefits.

2.  Entitlement to death pension benefits for 2008 and 2009. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active military service from August 1961 to August 1965.   The Veteran died in May 2005; the appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The letter stated the following:  

We received your correspondence on December 30 2010 asking the VA to reconsider your medical expenses for 2008 and 2009 Your pension award was terminated on January 1 2008.  You had until December 31 2009 to submit an Eligibility Verification Report to reopen your death pension benefits.   Since we did not receive your Eligibility Verification Report until February 17 2010 we cannot consider your medical expenses for 2008 and 2009.   Please note that your current death pension award has remained unchanged.  
The appellant testified before the undersigned Veterans Law Judge on February 3, 2015.  Unfortunately, the appellant's hearing did not record properly but on February 6, 2015, the appellant's representative went on the record and restated the appellant's contentions.  A copy of that transcript is of record.  The Board has not offered the appellant another hearing, however, the Board finds this error harmless in light of the partial grant of the issue on appeal.  This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless, electronic claims processing systems. 

As a result of the grant of the first issue listed on the title page of this decision, the  claim of entitlement to death pension benefits for 2008 and 2009 is now  a separate issue on appeal.
The issue of entitlement to death pension benefits for 2008 and 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO suspended the appellant's death pension payments effective January 1, 2008, upon determining that VA had not received the proper forms to demonstrate ongoing eligibility.

2.  The RO notified the appellant by August 2008 and February 2010 letters that further information was needed for eligibility of death pension. 

3.  The RO received the appellant's 2008 Medical Expense Report on March 31, 2009, and in February 2010. 

4.  The RO received the appellant's 2009 Medical Expense Report in May 2010. 


CONCLUSION OF LAW

The appellant timely submitted the 2008 and 2009 Medical Expense Reports; the criteria for them to be counted has been met.  38 U.S.C.A. §§ 5103, 5110, 5111(a) (West 2014); 38 C.F.R. § 3.109(a), 3.158(a), 3.277 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable dispositions of the claim herein decided, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished. 

II. Analysis

Improved death pension under Public Law 95-588 is a monthly benefit payable by VA to a surviving spouse and children of the veteran.  Specifically, the law provides that the Secretary shall pay to the surviving spouse of each veteran who served for ninety (90) days or more during a period of war or who at the time of death was receiving or entitled to receive compensation or retirement pay for a service- connected disability, pension at the rate prescribed by law and reduced by the surviving spouse's annual income. 38 U.S.C.A. §§ 101(12), 1521(j), 1541(a); 38 C.F.R. §§ 3.3(b)(4), 3.23.

Death pension benefits are contingent on income. Payments of these pension benefits are made at a specified annual maximum rate, reduced on a dollar-for-dollar basis by annualized countable income.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.24.  In determining annual income, all payments of any kind or from any source (including salary, retirement, or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); 38 C.F.R. § 3.271(a).  Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid, may be excluded from an individual's income for the same 12-month annualization period, to the extent they were paid. 38 C.F.R. § 3.272(g)(1)(iii).  There are other specific exclusions from countable income, not pertinent to the matter at hand.

If a claimant's application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation will not be paid by reason of that application.  38 U.S.C.A. § 5102(b), (c); 38 C.F.R. § 3.109(a)(1).  The provisions of the regulation are applicable to original applications, formal or informal. 38 C.F.R. § 3.109(a)(2).

Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned.  After the expiration of one year, further action will not be taken unless a new claim is received.  Should the right to benefits be finally established, pension, compensation, dependency and indemnity compensation, or monetary allowance under the provisions of 38 U.S.C.A. § 1805 based on such evidence shall commence not earlier than the date of filing of the new claim.  38 C.F.R. § 3.158(a).

The RO received correspondence from the Appellant dated July 28, 2008.  In the "Improved Pension Eligibility Verification Report" she provided income information .  Based upon this information, In August 2008, the RO issued pension through January 2008.  The letter informed the appellant  that her pension benefits would be terminated effective January 1, 2008, because her total family income, less medical expenses, was above the maximum income limit of $7498.  The letter concluded with a statement informing the appellant she had one year from the date of the letter to appeal the decision.  On March 31, 2009, the RO received the appellant's 2008 Medical Expense Report, VA Form 21 8416.   

In a letter dated February 5, 2009 [sic], the RO notified the appellant that it appeared that the RO received documentation on March 31, 2009, and that the evidence was no longer in the possession of the RO.  They notified the appellant that if she would like them to process her claims that she should resubmit any evidence within 30 days of the letter otherwise the issue would be considered closed.  The RO enclosed a VA Form 21 0518-1, Improved Pension Eligibility Verification Report, and VA Form 21-8416, Medical Expense Report, for her to fill out and submit.  As noted above, it appears that the February 5, 2009, date stamp on the RO letter is likely an error and the year should read "2010."
On February 17, 2010 the appellant's representative faxed her 2008 Medical Expense Report.  On the fax title page it reads "Medical Expense that was lost."  In August 2010 the appellant's 2009 Medical Expense Report was faxed to the RO.  In December 2010 the appellant's representative once again faxed her 2008 and 2009 Medical Expense Reports.  In December 2010 the appellant sent the RO a letter inquiring into the status of her 2008-2009 expenses.  

In January 2011 the RO sent both the appellant and her Congressman a letter about her December 2010 correspondence.  The RO stated that on December 30, 2010, the appellant asked the VA to reconsider her medical expenses for 2008 and 2009.  They stated that her pension award was terminated on January 1, 2008, and she had until December 31, 2009, to submit an Eligibility Verification Report to reopen her 
death pension benefits.  It was stated that her Eligibility Verification Report was not received until February 17, 2010, and therefore, her 2008 and 2009 medical expenses would not be counted and her current death pension award would remain unchanged.  

The Board finds that the appellant submitted the appropriate paperwork within the requisite time and she never abandoned her claim.  The appellant was first notified in August 2008 that her pension benefits would be terminated.  She then submitted her 2008 Report of Medical Expenses on March 31, 2009; this record was stamped with both the date and "drop file." The appellant was then notified that her 2008 Report of Medical Expenses could not be found.  The date stamped on this notification is February 5, 2009; however, the Board finds that this stamped date is not correct and the letter must have been sent on February 5, 2010.  The Board notes that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties. See Butler v. Principi, 244 F.3d 1337, 1340 (2001).  Clear evidence to the contrary is required to rebut the presumption of regularity.  See Ashley v. Derwinski, 2 Vet. App. 307 (1992).  In this case, the Board finds that there is clear evidence to the contrary that the February 2009 letter was actually sent in February 2010.  This is because the letter discusses missing evidence that was received on March 31, 2009, this evidence was subsequently found and it is stamped with March 31, 2009.  In addition, the next correspondence from the appellant, via her representative, was on February 17, 2010, and it was her 2008 Medical Expenses Report and it was stated that it was the "Medical Expense that was lost."

Therefore, the Board finds that the appellant's 2008 Medical Expense Reports were received by the RO on March 31, 2009, and again in February 2010, which is within the one year from the August 2008 and February 2010 notifications requesting these records.  In addition, while the RO never specifically asked for her 2009 Medical Expense Reports she submitted them in August 2010, which is within the one year of the last RO correspondence, February 2010, asking for any Medical Expense Reports.   

The Board finds that the appellant submitted the requested Medical Expense Reports within the one year of the request.  Therefore, the appellant's Medical Expense Reports from 2008 and 2009 should be counted.  38 C.F.R. § 3.109(a)(1), 3.158(a).



ORDER

Entitlement to the counting of medical expense from 2008 and 2009 is granted. 


REMAND

In light of the grant above, the Board finds that the AOJ should address the issue of entitlement to death pension benefits for 2008 and 2009 in the first instance.  For the Board to do so herein would be premature and could prejudice the Veteran. Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran is show would like to have a Board hearing regarding the issue of entitlement to death pension benefits for 2008 and 2009 in the first instance.  Schedule the hearing as appropriate in accordance with 38 C.F.R. § 20.704(b) (2014). After the hearing, the record should be returned to the Board in accordance with current appellate procedure.

2.  The AOJ should address the issue of entitlement to death pension benefits for 2008 and 2009 in the first instance.

3.  If any benefit sought remains denied, the AOJ should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the appellant the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


